AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-CR-366 (CBA)
               Salvador Cienfuegos Zepeda                          )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Salvador Cienfuegos Zepeda                                                                                           .


Date:          11/04/2020                                                                   /s/ Michael Vitaliano
                                                                                             Attorney’s signature


                                                                                             Michael Vitaliano
                                                                                         Printed name and bar number


                                                                                          Sapone & Petrillo, LLP
                                                                                        40 Fulton Street, 23rd Floor
                                                                                           New York, NY 10038
                                                                                                   Address

                                                                                        michael@saponepetrillo.com
                                                                                               E-mail address

                                                                                              (212) 349-9000
                                                                                              Telephone number

                                                                                              (212) 349-9003
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
